EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sharla Flohr on November 15, 2021.
The application has been amended as follows: 
Claims 1 and 18 are amended.  Claim 4 is canceled.  See attached claim listing with examiner’s amendment.

Examiner’s Comment
The amendment to claims 1 and 18 is made without prejudice.  Claim 4 is canceled because its subject matter is incorporated into claim 1.  Claim 20 is rejoined with the elected invention, and the restriction is withdrawn.  All species are rejoined.
All prior rejections have been overcome either by the amendment filed October 22, 2021, or by the present examiner’s amendment.  The prior art of record does not teach or fairly suggest a recombinant protein comprising a modified Tobamovirus capsid protein comprising an amino acid sequence selected from the group consisting of: amino acid residues 8-148 of SEQ ID NO: 2, amino acid residues 8-141 of SEQ ID NO: 4, amino acid residues 8-146 of SEQ ID NO: 21, and amino acid residues 8-148 of SEQ ID NO: 22, wherein 	when the modified Tobamovirus capsid protein comprises SEQ ID NO: 2, the immunogenic epitope replaces amino acid residues 51-57 of SEQ ID NO: 2; when the modified Tobamovirus capsid protein comprises SEQ ID NO: 

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Complete Claim Listing with Examiner’s Amendment

1. 	(Currently Amended) A recombinant protein comprising a modified Tobamovirus capsid protein and an immunogenic epitope of an antigen of interest, wherein the modified Tobamovirus capsid protein comprises an amino acid sequence selected from the group consisting of: amino acid residues 8-148 of SEQ ID NO: 2, amino acid residues 8-141 of SEQ ID NO: 4, amino acid residues 8-146 of SEQ ID NO: 21, and amino acid residues 8-148 of SEQ ID NO: 22, and wherein:
	when the modified Tobamovirus capsid protein comprises SEQ ID NO: 2, the immunogenic epitope replaces amino acid residues 51-57 of SEQ ID NO: 2;
	when the modified Tobamovirus capsid protein comprises SEQ ID NO: 4, the immunogenic epitope replaces amino acid residues 50-51 of SEQ ID NO: 4;
	when the modified Tobamovirus capsid protein comprises SEQ ID NO: 21, the immunogenic epitope is inserted at amino acid residue 53 of SEQ ID NO: 21; and
	when the modified Tobamovirus capsid protein comprises SEQ ID NO: 22, the immunogenic epitope is inserted at amino acid residue 53 of SEQ ID NO: 22.

2-4. 	(Cancelled) 

5.	(Previously Presented) The recombinant protein of claim 1, wherein the immunogenic epitope is derived from an antigen that induces an immune response against cancer cells; an antigen that induces an immune response against an infectious disease; or an antigen that induces an immune response against allergens.

6.	(Previously Presented) The recombinant protein of claim 1, wherein the immunogenic epitope is derived from a virus or bacterium.

7. 	(Previously Presented) The recombinant protein of claim 1, wherein the immunogenic epitope is derived from a Plasmodium species.

8.	(Previously Presented) The recombinant protein of claim 1, selected from the group consisting of: SEQ ID NO: 5; SEQ ID NO: 6; SEQ ID NO: 7; SEQ ID NO: 10; SEQ ID NO: 11; SEQ ID NO: 12; SEQ ID NO: 14; SEQ ID NO: 15; SEQ ID NO: 16; SEQ ID NO: 17; SEQ ID NO: 18; SEQ ID NO: 19; SEQ ID NO: 20; SEQ ID NO: 23; SEQ ID NO: 24; and SEQ ID NO: 25.

9.	(Previously Presented) A composition comprising the recombinant protein of claim 1, selected from the group consisting of: SEQ ID NO: 5; SEQ ID NO: 6, SEQ ID NO: 7; SEQ ID NO: 10; SEQ ID NO: 11; SEQ ID NO: 12; SEQ ID NO: 14; SEQ ID NO: 15; SEQ ID NO: 16; SEQ ID NO: 17; SEQ ID NO: 18, SEQ ID NO: 19, SEQ ID NO: 20; SEQ ID NO: 23; SEQ ID NO: 24; and SEQ ID NO: 25.

10.	(Previously Presented) A vaccine comprising the recombinant protein of claim 1.

11.	(Original) The vaccine of claim 10 further comprising an adjuvant.

12.	(Previously Presented) The vaccine of claim 10, wherein the vaccine comprises a plurality of the recombinant proteins that assemble in an array that forms an interior region and an external region, wherein the immunogenic epitope is displayed on the external region of the array.

13.	(Previously Presented) The vaccine of claim 12, wherein the immunogenic epitope comprises the amino acid sequence (NPNA)n of circumsporozoite protein (CSP) from P. falciparum, wherein n is an integer selected from 1 to 20.

14. 	(Original) The vaccine of claim 13, wherein n is an integer selected from 1-10.

15. 	(Original) The vaccine of claim 13, wherein n is 5.

16.	 (Previously Presented) A method for purifying the recombinant protein of claim 1, the 

17.	(Cancelled) 

18.	(Currently Amended) A method of enhancing immunogenicity of an amino acid antigen, wherein the method comprises:
	expressing a recombinant protein that comprises the amino acid antigen and a modified Tobamovirus capsid protein;
	isolating the recombinant protein under conditions that allow the recombinant protein to assemble in an array of monomers that forms an interior region and an external region, wherein the amino acid antigen is displayed on the external region of the array of monomers, and wherein the modified Tobamovirus capsid protein comprises an amino acid sequence selected from the group consisting of: amino acid residues 8-148 of SEQ ID NO: 2, amino acid residues 8-141 of SEQ ID NO: 4, amino acid residues 8-146 of SEQ ID NO: 21, and amino acid residues 8-148 of SEQ ID NO: 22, and wherein:
	when the modified Tobamovirus capsid protein comprises SEQ ID NO: 2, the amino acid antigen replaces amino acid residues 51-57 of SEQ ID NO: 2;
	when the modified Tobamovirus capsid protein comprises SEQ ID NO: 4, the amino acid antigen replaces amino acid residues 50-51 of SEQ ID NO: 4;
	when the modified Tobamovirus capsid protein comprises SEQ ID NO: 21, the amino acid antigen is inserted at amino acid residue 53 of SEQ ID NO: 21; and
	when the modified Tobamovirus capsid protein comprises SEQ ID NO: 22, the amino acid antigen is inserted at amino acid residue 53 of SEQ ID NO: 22.

19. 	(Previously Presented) The method of claim 18, wherein the modified Tobamovirus capsid protein is selected from the group consisting of a modified Tobacco mosaic virus (TMV) capsid protein and a modified zucchini green mottled mosaic virus (ZMV) capsid protein.

20. 	(Previously Presented) A method of inducing an immune response in a mammal comprising:


21. 	(Cancelled) 

22.	(Previously Presented) The recombinant protein of claim 1, further comprising a N-terminal histidine tag.

23.	(Previously Presented) The recombinant protein of claim 7, wherein the immunogenic epitope comprises the amino acid sequence (NPNA)n of circumsporozoite protein (CSP) from P. falciparum, wherein n is an integer selected from 1 to 20.

24.	(Previously Presented) The vaccine of claim 13, wherein the vaccine comprises an amino acid sequence selected from the group consisting of: SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 19, and SEQ ID NO: 20.

25.	(Previously Presented) The method of claim 16, wherein the host cell is E. coli.


















/STACY B CHEN/Primary Examiner, Art Unit 1648